DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  Line 4 recites “may be installed”.  “May” is not a positive recitation of the limitations that follow.  It is suggested to amend “may be installed” to “are installed”.  Appropriate correction is required.

Claim 11 is objected to because of the following informalities:  Line 2 recites “can operate”.  “Can” is not a positive recitation of the limitations that follow.  It is suggested to amend “can operate” to “operates”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "some" in claim 1 (at lines 3, 9, 11, 15 and 16) is a relative term which renders the claim indefinite.  The term "some" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is recommended to change “some” to a finite number or amount, which would render the limitations that currently follow “some” to be definite.  For the purposes of this office action, “some” in each line above will be interpreted as representing a finite number or amount”.  Further, claims 2-18 and 20 are rejected since they depend from claim 1.

The term "some" in claim 6 (at lines 2, 4, 6, 7 and 8) is a relative term which renders the claim indefinite.  The term "some" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is recommended to change “some” to a finite number or amount, which would render the limitations that currently follow “some” to be definite.  For the purposes of this office action, “some” in each line above will be interpreted as representing a finite number or amount”.

The term "some" in claim 6 (at lines 2, 4, 6, 7 and 8) is a relative term which renders the claim indefinite.  The term "some" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is recommended to change “some” to a finite number or amount, which would render the limitations that currently follow “some” to be definite.  For the purposes of this office action, “some” in each line above will be interpreted as representing a finite number or amount”.

The term "some" in claim 15 (at line 3) is a relative term which renders the claim indefinite.  The term "some" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is recommended to change “some” to a finite number or amount, which would render the limitations that currently follow “some” to be definite.  For the purposes of this office action, “some” in each line above will be interpreted as representing a finite number or amount”.

The term "some" in claim 17 (at lines 2-4) is a relative term which renders the claim indefinite.  The term "some" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is recommended to change “some” to a finite number or amount, which would render the limitations that .

The term "some" in claim 18 (at lines 1 and 3-5) is a relative term which renders the claim indefinite.  The term "some" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is recommended to change “some” to a finite number or amount, which would render the limitations that currently follow “some” to be definite.  For the purposes of this office action, “some” in each line above will be interpreted as representing a finite number or amount”.

Claim 1 recites the limitation “the tool identity” in line 11.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of this office action, “the tool identity” will be interpreted as “tool identity”.  Further, claims 2-18 and 20 are rejected since they depend from claim 1.

Claim 9 recites the limitation "the temperature of the lead”, “the rate”, “the predetermined temperature”, “the temperature of coolant" in lines 4-8.  There is insufficient antecedent basis for these limitations in the claim.  For the purposes of this office action, “the” in each instance above will be interpreted as “a”.

Claim 10 recites the limitation "the rate”, “the speed”, and “the overall thickness”,  in lines 6-8.  There is insufficient antecedent basis for these limitations in the claim.  For the purposes of this office action, “the” in each instance above will be interpreted as “a”.

Claim 13 recites the limitation “the operating temperature”, “the speed (L3)”, “the temperature of the oven”, and “the speed (L5)”, in lines 3-5.  There is insufficient antecedent basis for these limitations in the claim.  For the purposes of this office action, “the” in each instance above will be interpreted as “a”.

Claim 9 recites the limitation “the correct tool” in line 4.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of this office action, “the correct tool” will be interpreted as “a correct tool”.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 20 claims “another battery machine other than such one machine”.  Claim 1, from which claim 20 depends, recites a singular machine and thus claim 20 widens the scope beyond claim 1 from which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 1-18 would allowed if the above 35 USC 112 rejections and claim objections were overcome.

The following is a statement of reasons for the indication of allowable subject matter:  Instant independent claim 1 discloses a system including a machine using a plurality of different tools with a controller, the tools including at least two battery manufacturing/production tools, a separate tag associated with each of the tools as set forth in the claim, a reader of the tool identity, and a machine electronic controller as set forth in the claim that determines tool compatibility as set forth in the claim.

A number of prior art references are considered to be the closest prior art references of record:


Osterholt et al. (US 2008/0061938) discloses in Figs 1-2, a system and method to identify and track RFID tags (Abstract).  The system includes a machine ([0009]) for utilizing a plurality of different tools.  A controller (ref 148) identifies a number of different parameters of the machine ([0022]) and identifies them via an identification device (ref 160).  However, this system does not include all of the features of the system including the battery manufacturing machine/components and associated identification and reading/operating based on the identification as set forth in the preliminarily amended instant claims.

Bernard et al. (EP 1,782,719) discloses in Figs 1-6, a machine processing tool provided with a RFID tag identifier and reader that transmits information about the tool (Abstract, [0019]).  However, this system does not include the battery machining components of the instant claims along with the associated identification and reading/operation based on the identification.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725